Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-22 are pending. Claims 23-138 are canceled by Applicant.
Examiner Notes
Examiner cites particular paragraphs and/or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Authorization for Internet Communications in a Patent Application
Applicant may consider filing an Authorization for Internet Communications in a Patent Application form (http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) along with the response to this office action to facilitate and expedite future communication between Applicant and the examiner. If the form is submitted then Applicant is requested to provide a contact email address in the signature block at the conclusion of the official reply.

USPTO Automated Interview Request (AIR)
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-13, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.
As per claim 1, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is a process, machine, manufacture, or composition of matter (Step 1). The claim recites an abstract idea because all of the recited claim limitations can be considered to be mental processes (concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind or via pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Step 2A Prong One). The abstract idea is not integrated into a practical application (Step 2A Prong Two) because the abstract idea is recited but for generically recited additional computer elements (computational resources and management system) which do not add meaningful limitations to the abstract idea amounting to simply implementing the abstract idea on a generic computer using generic computing hardware and/or software (e.g. generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The generic computing components are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using the recited generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. There are no other limitations in the claim that could be considered sufficient to amount to significantly more than the abstract idea itself (Step 2B). Therefore, the claim, and its limitations when considered separately and in combination, is directed to patent ineligible subject matter. To overcome the aforementioned rejection, Applicant is suggested to include the limitations of claims 3-4 into claim 1.

As per claims 2 and 5-11, they are dependent upon claim 1 and include all the limitations of claim 1. Therefore claims 2 and 5-11 recite the same abstract idea of claim 1. Claims 2 and 5-11 insignificant extra-solution activity (e.g. claim 2), and non-functional descriptive language (e.g. claim 5-11). Therefore, the aforementioned claims 2 and 5-11 are also directed to patent ineligible subject matter for the same reasons as identified in claim 1.

As per claims 12-13 and 16-22, they have similar limitations as claims 1-2 and 5-11, and are therefore rejected using the same rationale as above.

Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

As per claim 12, it recites a “system”. However, it appears that the recited system could reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system. Software alone is directed to a non-statutory subject matter. More specifically, [0078] of the instant specification recites that the management system “may also include an automated administrative entity” and that that “in one embodiment” the administrative entity includes a CPU, memory etc. Therefore, [0078] supports an open-ended interpretation of the claimed management system to be interpreted as merely software per se because the claimed management system is not required to include the automated administrative entity, and even if it did, then the only a specific embodiment of the automated administrative entity includes hardware. Applicant is advised to amend the claims to explicitly include and recite a hardware (i.e. a processor and memory) to overcome the 35 U.S.C. 101 rejection.

As per claims 13-22, they are dependent on claim 12 and do not overcome the 35 U.S.C. 101 deficiency of claim 12.  Therefore, they are rejected using the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 7, 10-13, 15, 18, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar et al. (US 2019/0227845) (hereinafter Sridhar) and Streete et al. (US 11,349,339) (hereinafter Streete).

As per claim 1, the combination of references above teaches a method of managing computational resources in a hyperconverged infrastructure (HCI) cluster, the method comprising: 
	(a) identifying a plurality of hosts associated with the HCI cluster for providing at least one computational resource thereto (Sridhar fig. 10, block 1002 identify HCI hosts and [0030]-[0031] identify set of hosts for allocation based on a resource allocation cost); 
	(b) for each of the hosts, determining at least one of a revenue or an expense for allocating the at least one computational resource to the HCI cluster (Sridhar fig. 10, blocks 1004, and 1016-1020 calculate network cost, storage capacity cost, resource allocation cost and [0055] identify HCI host set for allocation by comparing costs; [0093] and [0099] identify HCI host set to be allocated based on cost comparisons); and 
	(c) determining whether to clone, suspend or terminate each host in the HCI cluster based at least in part on the associated revenue and/or expense (Streete col. 3, ll. 32-48 and col. 8, ll. 25-44 turn on or off devices based on usage costs).

Streete and Sridhar are both concerned with hyperconverged infrastructures. Sridhar teaches determining a cost to allocate resources while Streete teaches determining whether to turn on or off devices based on usage costs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar in view of Streete because it would provide for a report which can indicate potential cost savings if a device were to be turned off. For example, the cost report can indicate a certain server, if shut off, would save a certain amount of money per month, per day, or per hour, if shut off. In addition, the report can indicate other cost related figures, such as times of day in which it would be cost efficient to reduce the number of active resources (based, for example, on energy cost and demand for the resources), or ways to consolidate the devices to reduce costs.

As per claim 2, Streete teaches causing the hosts to be cloned, suspended or terminated in the HCI cluster based on the determination in step (c) (col. 3, ll. 32-48 and col. 8, ll. 25-44 turn on or off devices based on usage costs).

As per claim 4, Streete teaches upon determining that the expense of a second one of the hosts is larger than the revenue thereof by a predetermined factor, suspending or terminating the second one of the hosts (col. 3, ll. 32-48 and col. 8, ll. 25-44 determine whether there is a cost savings of turning off a device versus keeping it on).

As per claim 7, Sridhar further teaches wherein the computational resources comprise at least one of a processor, a memory, a storage I/O resource, a network I/O resource, or I/O pathways (abstract storage resources).

As per claim 10, Sridhar further teaches wherein the storage comprises at least one of a storage amount or an input/output operations per second (IOPS) capacity ([0080]).

As per claim 11, Sridhar further teaches wherein the datastore comprises a VSAN datastore ([0065]).

As per claim 12, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 13, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

As per claim 22, it has similar limitations as claim 11 and is therefore rejected using the same rationale. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, Streete, and Wackerly et al. (US 2016/0050104) (hereinafter Wackerly).

As per claim 3, Wackerly teaches upon determining that the revenue of a first one of the hosts is larger than the expense thereof by a predetermined factor, cloning the first one of the hosts ([0075] dynamically scale devices to yield power savings, greater income, and greater performance).

Wackerly and Sridhar are both concerned with computing infrastructures. Sridhar teaches determining a cost to allocate resources while Wackerly teaches scaling resources to yield power savings, greater income, and greater performance. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Streete in view of Wackerly because it would provide for controller-driven dynamic adjustments to improve resiliency, scalability, and/or performance for network devices (e.g., routers, switches, hubs, and/or bridges, etc.) that communicate units of data (e.g., packets, frames, etc.) through a network infrastructure. Such controller-driven dynamic adjustments can be accomplished using, for example, load balancing, and scalability of network device utilization (e.g., an ability to increase and decrease a number of network devices being utilized at a particular time, for a particular job, etc., based on a current load and/or predicted load). These controller-driven adjustments to network device architecture can dynamically provide resiliency, scalability, and/or performance improvement, for example, without affecting data traffic tables of network end-hosts.

As per claim 14, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 5, 9, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, Streete, Denneman et al. (US 2021/0149774) (hereinafter Denneman), and Crouchman et al. (US 9,830,192) (hereinafter Crouchman).

As per claim 5, the combination of references above teaches wherein the revenue associated with each of the hosts is generated by causing a workload to be executed in the HCI cluster using the at least one computational resource (Denneman [0001] running revenue-generating workloads), and the expense associated with each of the hosts is generated by allocating the at least one computational resource from the host to the HCI cluster for executing the workload (Crouchman col. 37, ll. 43-52 capture profitability of resource allocation).

Denneman and Sridhar are both concerned with hyperconverged infrastructures. Sridhar teaches determining a cost to allocate resources while Denneman teaches running revenue-generating workloads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Streete in view of Denneman because it would allow the higher priority VMs (which may be, for example, business-critical or revenue-generating VMs) to re-attain compliance with their storage policies as quickly as possible after the failure/maintenance event, which in turn reduces the risk that those VMs will be rendered inaccessible or lose data if additional failures arise in the cluster. This advantageously enables the higher priority VMs (which will typically be the business/revenue-critical VMs of the cluster) to re-attain compliance with their respective storage policies as soon as possible after the occurrence of the failure/maintenance event, and thus reduces the time window during which those VMs will be vulnerable to additional failures that can lead to service outages or data loss.

Crouchman and Sridhar are both concerned with computing infrastructures. Sridhar teaches determining a cost to allocate resources while Crouchman teaches capturing the profitability of resource allocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar, Streete, and Denneman in view of Crouchman because it would provide a common software framework and abstractions to unify and automate the management of container systems to optimize or improve the allocation of IT resources (such as I/O resources or software licenses) to best process applications workloads according to their business value. Workloads could be balanced to minimize disruptive operating conditions, such as I/O congestion, and to reduce resource waste by terminating or switching-off underutilized resources.

As per claim 9, the combination of references above teaches wherein the revenue associated with each of the hosts is generated by causing a workload to utilize storage contributed by the host (Denneman [0001] running revenue-generating workloads) and the expense associated with each of the hosts is generated by allocating the storage from the host to a datastore in the HCI cluster (Crouchman col. 37, ll. 43-52 capture profitability of resource allocation).

Denneman and Sridhar are both concerned with hyperconverged infrastructures. Sridhar teaches determining a cost to allocate resources while Denneman teaches running revenue-generating workloads. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Streete in view of Denneman because it would allow the higher priority VMs (which may be, for example, business-critical or revenue-generating VMs) to re-attain compliance with their storage policies as quickly as possible after the failure/maintenance event, which in turn reduces the risk that those VMs will be rendered inaccessible or lose data if additional failures arise in the cluster. This advantageously enables the higher priority VMs (which will typically be the business/revenue-critical VMs of the cluster) to re-attain compliance with their respective storage policies as soon as possible after the occurrence of the failure/maintenance event, and thus reduces the time window during which those VMs will be vulnerable to additional failures that can lead to service outages or data loss.

Crouchman and Sridhar are both concerned with computing infrastructures. Sridhar teaches determining a cost to allocate resources while Crouchman teaches capturing the profitability of resource allocation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar, Streete, and Denneman in view of Crouchman because it would provide a common software framework and abstractions to unify and automate the management of container systems to optimize or improve the allocation of IT resources (such as I/O resources or software licenses) to best process applications workloads according to their business value. Workloads could be balanced to minimize disruptive operating conditions, such as I/O congestion, and to reduce resource waste by terminating or switching-off underutilized resources.

As per claim 16, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, Streete, Denneman, Crouchman, and Chagam Reddy (US 2019/0068523) (hereinafter Chagam).

As per claim 6, Chagam teaches wherein the revenue associated with each of the hosts is determined based at least in part on a unit price associated with the at least one computational resource (fig. 21, block 1954) and a quantity of the at least one computational resource contributed each of the hosts to the HCI cluster ([0102] determine an amount of units of resources provided by each class of resources).

Chagam and Sridhar are both concerned with computing infrastructures. Sridhar teaches determining a cost to allocate resources while Chagam teaches a unit price and amount of resources. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar, Streete, Denneman, and Crouchman in view of Chagam because it would provide for a way to deallocate resources when the resource utilization needs of the managed node decrease (e.g., when the workload enters into a less resource-intensive phase). As such, unlike typical systems in which a managed node is limited to the resources available in a particular data center, the resulting system would enable flexible bursting of the infrastructure (e.g., resources) beyond the particular data center (e.g., to other data centers) to accommodate the changing resource needs of a workload when the resources are unavailable in the data center.

As per claim 17, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar, Streete, and Piercey et al. (US 11,216,309) (hereinafter Piercey).

As per claim 8, Piercey teaches wherein the revenue and/or expense associated with each host is determined based on an average of the revenue and/or expense over a predetermined period of time (fig. 9, blocks 940 and 944 and col. 26, ll. 60 to col. 27, ll. 9 average cost metric per time unit).

Piercey and Sridhar are both concerned with computing infrastructures. Sridhar teaches determining a cost to allocate resources while Piercey teaches an average cost of a resource per time unit. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sridhar and Streete in view of Piercey because it would allow a user to determine which data centers are currently providing an optimal cost metric for currently deployed containers of an application. The user may also select a different parameter from a menu (e.g., “performance” or “latency” parameter) to view corresponding performance or latency metrics for selected data centers in a sub-area. These various different parameters and metrics are associated with corresponding metadata tags (e.g., cost tags, performance tags, latency tags) that are associated with the container objects for the containers identified in area. The user can also manually migrate containers to different data centers based on optimal cost/performance/latency metrics shown in the sub-area.

As per claim 19, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Relevant Art Not Cited
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:

Wen et al. (US 10,489,215) disclose long-range distributed resource planning using workload modeling in hyperconverged computing clusters.

Yang et al. (US 2021/0081352) disclose distributed hyper-converged storage systems.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Chat Do, can be reached at the following telephone number: (571) 272-3721. 
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 



/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            October 24, 2022